DETAILED ACTION
Response to Amendment
A Reply was filed 3 May 2022.  The amendments to the claims, abstract, and title have been entered.  Claims 1-3 and 5-15 are pending. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jinchul Hong (Reg. No. 77,903) on 7 June 2022.

The application has been amended as follows: 
In claim 1 at line 2, “comprising step of” has been changed to -- comprising --.
In the Abstract (filed 3 May 2022) at line 4, “separating and reusing Ac-225” has been changed to -- separating Ac-225 and reusing Ra-226 --.
In the specification at page 3 in line 21 (which is in paragraph [18]), “separating and reusing Ac-225” has been changed to -- separating Ac-225 and reusing Ra-226 --.

Allowable Subject Matter
Claims 1-3 and 5-15 are allowable over the prior art of record.


Contact Information
Examiner Daniel Wasil can be reached at (571) 272-4654, on Monday-Thursday from 10:00-4:00 EST.  Supervisor Jack Keith (SPE) can be reached at (571) 272-6878.


/DANIEL WASIL/
Examiner, Art Unit 3646
Reg. No. 45,303



/JACK W KEITH/Supervisory Patent Examiner, Art Unit 3646